[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-13576                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               MARCH 4, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                             D.C. Docket No. 1:10-cv-01772-TWT

AFC ENTERPRISES, INC.,

lllllllllllllllllllll                                          Plaintiff - Appellee,

                                           versus

THG RESTAURANT GROUP, LLC,
WOODROW A. HALL,

llllllllllllllllllll                                     l     Defendants - Appellants.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                       (March 4, 2011)

Before WILSON, FAY and BLACK, Circuit Judges.

PER CURIAM:
      Appellant operated a Popeyes Chicken and Biscuits restaurant pursuant to a

franchise agreement with the appellee. As a result of alleged defaults by

appellants, appellee successfully obtained a TRO followed by a preliminary

injunction. In granting both the district court did not require a bond. The court

stated: “There is no need for the imposition of a preliminary injunction bond in

this case. AFC’s annual revenues exceed $100 million, and it is able to pay any

judgment . . . In the event that this finding is reversed, the Court finds a bond of

$25,000 would be reasonable.” (D.E. 22 at 5).

      Appellant does not contest these findings by the district court but argues

that pursuant to Fed. R. Civ. P. 65(c) a bond is mandatory. Such is simply not the

case. Under our existing precedent, it is within the discretion of the court to set

the amount of the bond or to require “no security at all.” Bellsouth Telecomms.,

Inc. v. MCIMetro Access Transmission Services, LLC, 425 F.3d 964, 971 (11th

Cir. 2005).

      AFFIRMED.




                                          2